--------------------------------------------------------------------------------

Exhibit 10.18

FEZDALE INVESTMENTS LIMITED

P.O. Box 957, Offshore Incorporations Centre,

Road Town, Tortola, British Virgin Islands

August 14, 2008

By Hand Delivery

Yu Changjun

 

Dear Mr. Yu Changjun:

The purpose of this letter agreement (the “Agreement”) is to confirm your
employment arrangement with Fezdale Investments Limited, on the following terms
and conditions:

1.

Duties. You will be employed as the President of FEZDALE INVESTMENTS LIMITED
(the “Company”) and its subsidiaries (collectively the “Group”).  You shall have
such responsibilities and duties consistent with your position and as may from
time to time be assigned to you by the Company, and shall have all of the powers
and duties usually incident to such position.  You shall devote your entire
business time, energies, attention and abilities to the business of the Group
unless otherwise authorized by the board of directors.  During your employment
by the Group, you shall not engage in any activity or have any business interest
which in any manner interferes with the proper performance of your duties,
conflicts with the interest of the Group or brings into disrepute the business
reputation of the Group.

2.

Salary.  Your salary will be at the rate of Six Hundred Thousand Renminbi (RMB
600,000) per year, to be paid in monthly installments or otherwise in accordance
with the Group’s normal payroll practices.

3.

Bonus.  You shall be eligible for a bonus, which will be payable in the sole
discretion of the Group based upon your performance and the Group’s performance
during any year of your employment with the Group.

4.

Term of Employment.  Either you or the Group may end your employment with 2
months notices or two months salary in lieu of notice.

5.

Vacation.  You shall be entitled to accrue up to twenty paid vacation days per
year.  You may not take more than 10 vacation days consecutively.  All vacation
days will be taken at times mutually agreed by you and the Group and will be
subject to the business needs of the Group.  Vacation days will not be carried
over to future years of employment.

6.

Incentive and Other Plans.  You will be entitled to participate in such pension,
major medical, life insurance and other plans and benefit programs as may be
made available from time to time to employees of the Group having
responsibilities comparable to yours and under the terms of which you are
eligible to participate.

 

--------------------------------------------------------------------------------



 

7.

Group Policies.  You shall at all times be subject to and comply with policies,
rules and procedures of the Group then in effect, including without limitation
with respect to hours of work, holidays, vacation and sick leave and pay,
conflict of interest, improper payments, political contributions and payments to
government officials.

8.

Patents.  You hereby assign to the Group all rights to any inventions,
techniques, processes, concepts, ideas, programs, source codes, formulae,
research and development and marketing plans, whether or not patentable or
copyrightable, made, conceived or reduced to practice by you during the course
of your employment by the Group.

9.

Covenants.  During your employment by the Group and at all times thereafter, you
shall not (a) disrupt, disparage, impair or interfere with the business of the
Group or (b) disclose to anyone else, directly or indirectly, any proprietary or
business sensitive information concerning the business of the Group or use, or
permit or assist, by acquiescence or otherwise, anyone else to use, directly or
indirectly, any such information.  Such information shall include information
not previously made generally available to the public or to the trade by the
Group’s management, with respect to the Group’s or any of its affiliates’
products, facilities, applications and methods, trade secrets and other
intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, technical information, financial
information (including the revenues, costs or profits associated with any of the
Group’s products), business plans, prospects or opportunities, or other
information to the extent not generally known to the public which, if released
to unauthorized persons, could be detrimental to the reputation or business
interests of the Group or parties with which the Group contracts or which would
permit such person to benefit improperly.  Such information does not include any
information which is or becomes generally available to the public or is
generally known in the industry or industries in which the Group operates other
than as a result of disclosure by you in violation of this agreement.

10.

Group Property.  Upon termination of your employment for any reason, you shall
promptly deliver to the Group all property belonging to Group, in whatever form,
and shall not retain any copies of any correspondence, reports, lists or other
documents relating in any way to the affairs of the Group or its clients.

11.

Non-Solicitation.  During the term of your employment by the Group and for a
period of two (2) years following the termination of your employment, whether
voluntary or involuntary, you shall not, directly or indirectly:

(a)

solicit customers or business patronage of the Group or any of its affiliates,
or

(b)

approach or attempt to induce any person who is then in the employ of the Group
to leave the employ of the Group or employ or attempt to employ any person who
was in the employ of Group at any time during the prior twelve months.

12.

Non-Competition. In addition, and not in lieu of, any other agreements of
Employee not to compete with, solicit employees or customers of, or solicit
others having a relationship with the Group, Employee agrees that for the
duration of his employment with and for two (2) years after the termination of
Employee’s employment with the Group (the “Non-Competition Period”): Employee
shall not, directly or indirectly, engage in, or have any interest in, any
person, firm, corporation, undertaking or business (whether as an executive,
officer, director, employee, agent, security holder, consultant, investor or
similar position) that engages in a fruit processing business (“Competitive
Business”).

Notwithstanding the above, the Employee may own, as an investor, holdings as
part of a portfolio investment through mutual funds or other funds pooling
investments in different corporations (the stock of which is publicly traded)
some of which may be engaging in a Competitive Business, in each case when any
and all the investment and voting decisions with respect to such voting stock
are made by an unaffiliated third party fund manager; and

The Employee may serve as a shareholder, director, employee or officer of any
entity that is not engaged in a Competitive Business.

 

--------------------------------------------------------------------------------



 

13.

Notices.

All notices hereunder shall be to the parties’ addresses set forth above for the
Group and on the Signature Page for you, in writing and given by registered or
certified mail, return receipt requested, postage and registration fees prepaid,
and shall be deemed given when so mailed.  The addresses set forth herein may be
changed by notice given in the manner set forth in this Section.

14.

Miscellaneous.  This Agreement (a) shall be governed by, and construed in
accordance with, the laws of the People Republic of China, without regard for
the conflict of laws principles thereof, (b) shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective heirs, legal
representatives and assigns, but neither this Agreement nor any rights hereunder
will be assignable or otherwise subject to hypothecation by you, (c) may not be
changed orally but only by an agreement in writing signed by the party against
whom any waiver, change, amendment, notification or discharge is sought, and (d)
contains the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements, oral or written,
between the parties hereto.  The invalidity of all or any part of any section of
this Agreement shall not render invalid the remainder of this Agreement.  If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.

--------------------------------------------------------------------------------



 

Very truly yours,

Fezdale Investments Limited

 

By:/s/ KUNG Yiu Fai

Name: KUNG Yiu Fai

Title: Director

 

ACCEPTED AND AGREED TO

AS OF THE DATE FIRST ABOVE

WRITTEN:

 

 

 

/s/ YU Changjun

YU Changjun

 

Address: Room 801, Unit 4 #F Yigeng District

Dongfeng New Village, Daqing City

 

--------------------------------------------------------------------------------